DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 31 and 37-55 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Bernstein [U.S. Patent No. 6,970,189]) do not disclose, with respect to claim 1, a trail camera system which performs image analysis in order to detect the presence or absence of one or more animals in images captured by a trail camera, and then based on the performance of image analysis described above, a setting may be sent wirelessly or over a wired network to adjust and transition the trail camera from picture to video mode, from video mode to picture mode, to adjust the number of pictures captured per motion sensor trigger, to adjust video length or to adjust image resolution. Rather, the prior art fails to adjust such specific settings based on the image analysis describing the presence or absence of one or more animals at the location of the trail cameras. It is noted by the examiner that the applicant-submitted IDS dated 07/05/2022 describes a trail camera system by the name of “Moultrie M-880” with much of the same settings as that of the instant application as claimed, including image analysis which determines presence or absence of one or more animals in images captured by a trail camera. This, however, is still insufficient because it fails to describe that these settings may specifically be changed from one to another off the triggering of the detection or absence of the animal as per currently claimed, and instead the settings seem to be set in advance. The same reasoning applies to claim 46 mutatis mutandis. Accordingly, claims 31 and 37-55 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483